In an action to recover on a dishonored check, commenced pursuant to CPLR 3213 by a motion for summary judgment in lieu of complaint, the defendants appeal from a judgment of the Supreme Court, Queens County (Lonschein, J.), dated July 14, 1994, which, after a hearing at which the defendants failed to appear, is in favor of the plaintiff and against them in the principal sum of $3,454.
Ordered that the appeal is dismissed, with costs.
The defendants failed to appear at the hearing scheduled by the court to resolve certain issues raised in their papers submitted in opposition to the plaintiff’s motion for summary judgment in lieu of complaint. The defendants never moved to vacate their default and judgment was subsequently entered in favor of the plaintiff. As no appeal lies from a judgment entered on default, this appeal must be dismissed (see, CPLR 5511; *471Matter of Geraldine Rose W., 196 AD2d 313; Matter of Mitcham v Mitcham, 125 AD2d 473). Bracken, J. P., Sullivan, Santucci and Altman, JJ., concur.